Citation Nr: 1724315	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-31 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1989, and from February 2003 to May 2004, with additional dates of service with the National Guard.  The Veteran served in the Southwest Theater of Operations during the Persian Gulf War between April 2003 and March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO, and in February 2011, the Veteran testified at a Board hearing before the undersigned.  Transcripts of the proceedings have been added to the record.  

In the September 2011 Board remand, the Board noted that the Veteran had submitted an August 2005 statement indicating his wish for compensation related to both his left and right ear and the surgeries he has had for both.  This possibly raises the claim for entitlement to an increased rating for the service-connected surgical repair of labyrinthine fistula, right ear, with chronic otitis media, as well as the claim for entitlement to service connection for a left ear disability.  Also, in a July 2007 statement, the Veteran requested an increased rating for his service-connected kidney stones.  Further, at his February 2011 hearing, he made clear his wish to file a claim for an increased rating for the service-connected vertigo.  These issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.


This matter was last remanded by the Board for further evidentiary development in September 2016.  A January 2017 rating decision granted the Veteran's claim of entitlement to service connection for hypertension (claimed as high blood pressure).  As such, this matter has been resolved and is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

REMAND

A remand is necessary in order to obtain an addendum to the October 2006 VA medical examination report.  While the October 2006 VA clinician adequately addressed how the Veteran's current symptoms are related to plantar fasciitis, she failed to address the private medical evidence, indicating additional diagnoses of sinus tarsi syndrome, pes plansu, and rearfoot vulgus.  These diagnoses were dismissed as not being apparent upon current examination.  Noteably, as these diagnoses were made during the appeal period and may meet the criteria for a "current" diagnosis under the law, they must be considered.

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  In this case, the claim for entitlement to service connection for a left foot disorder was filed in June 2005.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from Dr. M.H., who conducted the VA medical examination in October 2016.  If she is unavailable, obtain a new medical opinion from an appropriate clinician, who must perform a complete review of the Veteran's claims file prior to rendering an opinion.
The October 2016 VA medical opinion failed to address the additional diagnoses of the left foot provided by the Veteran's private clinicians.  Specifically, in August 2005, the Veteran's private treatment provider, Dr. D.G., found that X-rays of the left foot revealed degenerative joint disease and bone blockage, diagnosing the Veteran with sinus tarsi syndrome and pes plaus.  Additionally, in a September 2005 letter, the Veteran's podiatrist diagnosed him with rearfoot valgus, sinus tarsi syndrome, and plantar fasciitis, which required molded foot orthoses.  Each of these diagnoses must be considered when rendering the requested medical opinion.

A) For sinus tarsi syndrome, pes planus, rearfoot valgus, and plantar fasciitis, state whether it is at least as likely as not (i.e. whether there is a 50 percent or greater probability) that the disorder first manifested or is otherwise related to either of the Veteran's periods of service (from July 1977 to February 1989 and from February 2003 to May 2004.)

In providing this opinion, the VA clinician is requested to address:
(i) The Veteran's lay assertions that he has had continuous left foot pain since his first period of service; 
(ii) The September 1986 treatment record of swollen feet and sprain; and
(iii) The April 2003 treatment records for ankle swelling.

Please note that although the Veteran may not meet the criteria for a diagnosis at the time of the examination, diagnoses made prior to and since the date that his claim was filed (June 2005) may meet the criteria for a "current" diagnosis for legal purposes.

If there is no such currently diagnosed disability for sinus tarsi syndrome, pes planus, rearfoot valgus, and plantar fasciitis, the VA clinician must reconcile this lack of diagnosis/diagnoses with the previous findings showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Beteran had such a disability at any time since June 2005, even if that disability has resolved.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

B) For sinus tarsi syndrome, pes planus, rearfoot valgus, and plantar fasciitis, also state whether the condition was either caused or aggravated (permanently worsened beyond the natural progression of the condition) by his service-connected hypertension.  Please discuss the April 2003 service treatment record regarding the Veteran's left ankle condition and it's possible relation to hypertension.

In answering all of the above questions, the VA clinician should articulate the reasoning underpinning any conclusion stated.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion rendered.

2. After the above development has been completed, readjudicate the claim in light of the additional evidence added to the record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the case to the Board.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





